Exhibit 10.3
 
 
 
 
 
 
 
 
FIDIA FARMACEUTICI S.P.A.
 
AND
 
FIDIA ADVANCED BIOPOLYMERS S.R.L.
 
 
 
 
             
 
 
TOLLING AGREEMENT
 
 
 

 


 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
THIS AGREEMENT is made on December 30, 2009 (the “Commencement Date”)


BETWEEN:


(1)
FIDIA FARMACEUTICI S.p.A., a company duly registered in Italy with its main
office at via Ponte della Fabbrica 3/A, 35031 Abano Terme, Italy (the
"Manufacturer"); and

 
(2)
FIDIA ADVANCED BIOPOLYMERS S.r.l., an Italian limited liability company with
registered office in Via Ponte della Fabbrica 3B, Abano Terme (PD), Italy (the
"Customer").

 
WHEREAS


The Manufacturer is in the business of manufacturing pharmaceutical and medical
device products, and the Manufacturer represents that it has the necessary
expertise, experience, authorizations, personnel and facilities to manufacture
such products;


The Customer desires to have the Manufacturer manufacture certain Products (as
defined below) for the Customer, and the Manufacturer desires to manufacture
such Products for the Customer;


The Parties are willing to carry out the foregoing pursuant to the terms and
conditions set forth in this Agreement.


THE PARTIES AGREE as follows:

 
1.
INTERPRETATION

 
1.1
In this Agreement:

 
“Affiliate” means, with respect to a person, any company or entity which
controls, is controlled by or is under common control with such person, where
control, for purposes of this definition, means (i) the possession, directly or
indirectly, of the power to direct the management or policies of a person or to
veto any material decision relating to the management or policies of a person or
a majority of the composition of the board of directors (or similar governing
body), in each case, whether through the ownership of voting securities, by
contract or otherwise, or (ii) the beneficial ownership, directly or indirectly,
of at least 50% of the voting securities of a person;
 
“Calendar Quarter” means each of the respective periods of three consecutive
calendar months ending on 31 March, 30 June, 30 September and 31 December;
provided that the first Calendar Quarter of this Agreement shall begin on the
Commencement Date and end on 31 March 2010;
 
“Calendar Year” means the period from 1 January to 31 December of each year;
 
2

--------------------------------------------------------------------------------


 
 
“cGMP” means the current good manufacturing practice regulations promulgated by
FDA pursuant to the FDC Act;
 
“Certificate of Analysis” means a certificate issued by Manufacturer stating
that a batch of Product and/or Intermediate has been manufactured, packaged and
supplied in accordance with the Master Batch Record and stating the final
release test results;
 
“Certificate of Compliance” means a written document, signed by an authorized
representative of Manufacturer, certifying that a specific lot or batch of
Product and/or Intermediate was manufactured in accordance with the Master Batch
Record, cGMP, other applicable laws, and the requirements set forth in this
Agreement and the Quality Agreement;
 
“Confidential Information” means information about a Party’s marketing plans,
business plans, business methodologies, strategies, technology, development
plans, customers, prospective customers, billing records, and products or
services, and other non-public information that is disclosed or provided by a
Party or its Affiliates to the other Party or its Affiliates, regardless of
whether any of the foregoing is marked “confidential” or “proprietary” or
communicated to the other by the disclosing Party or its Affiliates in oral,
written, graphic, or electronic form;
 
“Disclosing Party” shall have the meaning set forth in clause 16.1 of this
Agreement;
 
“Existing Product Agreements” means the agreements between Manufacturer and
Customer listed in Annex F;
 
“Existing Purchase Orders” means the purchase orders between Customer and
Manufacturer that are attached hereto as Annex G, which purchase orders were
placed by FAB and accepted by Manufacturer prior to the Commencement Date;
 
“FAB Specific Know-How” meansall know-how, technical information, documents,
manufacturing processes, specifications, sourcing information, and quality
control and testing procedures that are reasonably necessary for the manufacture
of Products and/or Intermediates by a party that is generally experienced in the
field of medical device manufacturing;  
 
“Facility” mean the Manufacturers' facility located at Abano Terme, Italy;
 
“FDA” means the Food and Drug Administration of the United States of America
and/or any other governmental or regulatory agencies as may regulate or control
the sale of drugs in the American territory;
 
“FDC Act” means the U.S. Federal Food, Drug and Cosmetic Act (21 U.S.C. §301 et.
seq.) as amended from time to time, and all regulations promulgated pursuant
thereto;
 
“FOB” has the meaning ascribed to it in INCOTERMS (2000 version);
 
3

--------------------------------------------------------------------------------


 
 
“Initial Term” shall have the meaning set forth in clause 3.1 of this Agreement;
 
“Intermediate” means a chemically modified derivative of hyaluronic acid used to
manufacture Products;
 
“LCA Rules” shall have the meaning set forth in clause 22.1 of this Agreement;
 
“Manufacturing Process” shall mean the processes and procedures used to
manufacture the Product and/or Intermediates in accordance with the Master Batch
Record, including all protocols and standard operating procedure documents
referenced therein and the other requirements set forth in this Agreement;
 
“Master Batch Record” shall mean the document containing the formula (listing
intermediate and raw materials), procedures for the manufacturing (listing
components and containers), quality assurance of the Product and/or
Intermediates and in-process and finished product specifications for the Product
and/or Intermediates;
 
“Product Fee” shall mean the manufacturing fee to be charged by Manufacturer for
the Products to be provided to Customer hereunder, which fee shall include the
costs of materials, manufacturing, standard quality control and quality
assurance, testing, documentation and packaging, which fee is set forth in Annex
E;
 
“Parties” means, collectively, the Manufacturer and the Customer, and “Party”
means any of them;
 
“Product” means any of the products listed in Annex A;
 
“Purchase Agreement” means the share purchase agreement dated the date hereof
agreed between Manufacturer and Anika Therapeutics Inc. in respect of the
purchase and sale of the Customer;
 
“Quality Agreement” means the quality agreement attached hereto as Annex D, as
the same may be amended or modified from time to time by mutual written
agreement of the Parties;
 
“Receiving Party” shall have the meaning set forth in clause 16.1 of this
Agreement;
 
“Regulatory Authority” means any applicable supranational, federal, national,
regional, state or local regulatory agency, department, bureau, commission,
council or other government entity with authority over the development,
manufacture, use, marketing and/or sale of a pharmaceutical product or medical
device in any regulatory jurisdiction throughout the world, including the FDA in
the United States, the EMEA in the Europe.
 
“Renewal Term” shall have the meaning set forth in clause 3.1 of this Agreement;
 
“Specifications” means the specifications for each Product and/or Intermediate
set out in Annex B;
 
4

--------------------------------------------------------------------------------


 
 
“Territory” means all of the countries of the world; and
 
“Year” or means each successive period of twelve (12) months commencing on the
Commencement Date.
 
1.2
In this Agreement, a reference to:

 
 
1.2.1
a document is a reference to that document as modified or replaced from time to
time;

 
 
1.2.2
a person includes a reference to a corporation, body corporate, association,
partnership or other legal entity;

 
 
1.2.3
a person includes a reference to that person’s legal personal representatives,
successors and permitted assigns;

 
 
1.2.4
the singular includes the plural and vice versa; and

 
 
1.2.5
a clause or Annex, unless the context otherwise requires, is a reference to a
clause of or Annex to this Agreement.

 
1.3 
The headings in this Agreement do not affect its interpretation.

 
2.
PRODUCTS

 
2.1
The Manufacturer shall manufacture and supply Products and/or Intermediates for
the Customer pursuant to the provisions of this Agreement.

 
2.2
The Parties agree and acknowledge that it is the Customer’s intent to
manufacture and supply its own requirements for certain Products and/or
Intermediates, by itself and/or through suitable affiliated or third party
manufacturers, as soon as commercially practicable following the Commencement
Date. The Parties therefore agree that Customer shall not be under any
obligation to purchase (i) Products and/or Intermediates exclusively from the
Manufacturer, or (ii) any minimum quantities of Products and/or Intermediates
from the Manufacturer, except as expressly set forth in clause 4.2.

 
2.3
The Manufacturer shall provide the Products exclusively to the Customer, and
shall not manufacture for or supply Product to any person other than Customer,
except with respect to Manufacturer’s own brand-label products manufactured
pursuant to the Existing Product Agreements in the form provided to Anika
Therapeutics, Inc. prior to the Commencement Date as amended pursuant to
Purchase Agreement.

 
2.4
The Parties agree to comply with the requirements and provisions set forth in
the Quality Agreement attached hereto as Annex D and made a part hereof. In the
event of a conflict between the terms of the Quality Agreement and the terms of
this Agreement, the terms of this Agreement shall prevail.

 
5

--------------------------------------------------------------------------------


 
 
3.
TERM

 
3.1
This Agreement has an initial term beginning on the Commencement Date and ending
on 31 December 2014 (the “Initial Term”), unless terminated earlier pursuant to
clause 14. At the end of the Initial Term, this Agreement shall expire unless
Customer provides Notice of its intent to renew this Agreement for an additional
two (2) year term (“Renewal Term”), giving to the Manufacturer not less than six
(6) months Notice of renewal prior the expiration of the Initial Term.  At the
end of each Renewal Term, this Agreement shall expire unless Customer provides
Notice of its intent to renew this Agreement for an additional two (2) year
Renewal Term, given to the Manufacturer not less than six (6) months Notice of
renewal prior the expiration of the then-current Renewal Term.

 
4.
FORECASTS AND ORDERS

 
4.1
For the period up to 30 June 2010, the non-binding forecast attached as Annex I
will apply. Beginning with the twelve (12) month period starting on 1 July 2010,
and for each consecutive twelve (12) month period thereafter, Customer shall
provide Manufacturer with a written twelve (12) month forecast of its estimated
orders for Product and/or Intermediates, if any (each a “Forecast”). Each
Forecast shall be delivered to Manufacturer at least sixty (60) days prior to
the beginning of the applicable twelve (12) month period.  Each Forecast is a
non-binding estimate and shall not obligate Customer to purchase the volume of
Product and/or Intermediates set forth in it; provided, however, that eighty
percent (80%) of the aggregate volume forecasted in such Forecast shall be
binding upon Customer and Customer shall deliver Orders to Manufacturer pursuant
to clauses 4.3 and 4.4 (each, an “Order”) during such twelve (12) month period
for quantities of Product and/or Intermediates which, in the aggregate, amount
to at least the binding portion of such Forecast.

 
4.2
For the Forecast covering the period from 1 July 2010 to 30 June 2011, although
the aggregate quantities actually ordered during such twelve (12) month period
may exceed one hundred fifty percent (150%) of the aggregate amounts set forth
in the Forecast, the supply obligations of Manufacturer shall not exceed one
hundred twenty percent (120%) of the aggregate amounts forecast for such twelve
(12) month period. The Manufacturer shall use its reasonable endeavours to
supply any Product and/or Intermediate that is in excess of one hundred twenty
percent (120%) but less than one hundred fifty percent (150%) of the aggregate
amount set forth in the Forecast, and if it is unable to do so, the
Manufacturer’s only obligation with respect to such excess portion over one
hundred twenty percent (120%) is to inform the Customer as soon as reasonably
practicable, but in any event within ten (10) days of receipt of the applicable
Order, of Manufacturer’s inability to supply, and the Customer may at its option
agree an alternative delivery date for such excess.

 
4.3
For each Forecast covering  the period from 1 July 2011 to 30 June 2012, and
each subsequent consecutive twelve (12) month period thereafter, although the
aggregate quantities actually ordered may exceed one hundred twenty percent
(120%) of the aggregate amounts set forth in such Forecast, the supply
obligations of Manufacturer shall not exceed one hundred twenty percent (120%)
of the aggregate amount forecast for such twelve (12) month period. The
Manufacturer shall use its reasonable endeavours to supply any Product and/or
Intermediate set forth in an Order that is in excess of one hundred twenty
percent (120%) of the amount set forth in the Forecast for such month, but if it
is unable to do so, the Manufacturer’s only obligation with respect to such
excess portion is to inform the Customer as soon as reasonably practicable, but
in any event within ten (10) days of receipt of the applicable Order, of
Manufacturer’s inability to supply, and the Customer may at its option agree an
alternative delivery date for such excess.

 
6

--------------------------------------------------------------------------------


 
 
4.4
Customer shall order Product and/or Intermediate by submitting either written
purchase orders, in such form as the Parties shall agree from time to time or
the order placement function of Customer, and each electronic submission of such
an order shall constitute an Order placed by Customer with Manufacturer. Each
Order shall specify the quantities of Product and/or Intermediates ordered, and
the desired delivery date for such Product and/or Intermediate in accordance
with the terms of this Agreement. Unless otherwise agreed by the Parties,
Customer shall order Product and/or Intermediate in lots of a defined number of
units/lot pursuant to each Order in not less than the minimum batch size or its
multiples, of each Product and/or Intermediate set out in Annex C. Except as set
forth in clause 4.8, or as otherwise agreed by the Parties, any Order for less
than the minimum batch size shall be deemed to be for the minimum batch size.

 
4.5
Manufacturer shall make each delivery of Product and/or Intermediate in the
quantity and on the delivery date specified for it on Customer’s Order to the
Party specified on such Order.  Manufacturer shall address each delivery with
the delivery point set forth in the applicable Order.  Any Order for Product
and/or Intermediate submitted by Customer to Manufacturer shall reference this
Agreement and shall be governed exclusively by the terms contained herein. The
Parties hereby agree that the terms and conditions of this Agreement shall
supersede any term or condition in any Order, confirmation or other document
furnished by either Party to the other Party that is in any way in addition to
or inconsistent with these terms and conditions.

 
4.6
Once a firm Order for Products and/or Intermediates has been received and
accepted by the Manufacturer from the Customer, it shall be irrevocable and may
be modified only as mutually agreed to by both Parties.

 
4.7
The Customer shall order Products and/or Intermediates from the Manufacturer on
the basis of firm Orders to be placed at least ninety (90) days in advance of
required delivery dates, provided however that any such days falling within the
months of August or December shall not be counted when calculating such ninety
(90) day period.

 
4.8
To support the Customer’s efforts to transfer production of certain products to
the Customer’s facility, if agreed to by the Parties, the Manufacturer will
supply Intermediates to the Customer in quantities less than the minimum batch
size at the prices listed in Annex E.

 
7

--------------------------------------------------------------------------------


 
 
4.9
Subject to clause 4.2 and 4.3, Manufacturer shall deliver 100% of the Product
and/or Intermediates set forth in an Order with a range of tolerance equal to
+/- 5% within five days following, or one day prior to, the date specified on
the applicable Order.  Should the Manufacturer more than once during rolling
twelve (12) month period fail to provide any quantity of the Product and/or
Intermediates ordered with an Order placed for forecasted quantity and not cure
such default within ninety (90) days after the date of such failure, then the
Customer reserves the right to take any or all of the following actions:.

 
a)
arrange for direct expedited routing of the Product and/or Intermediates (with
the entire cost of such expedited routing to be borne by Manufacturer); or

 
b)
terminate the Order upon Notice to Manufacturer and purchase substitute Product
and/or Intermediate from another supplier.  Such Product and/or Intermediate
purchased from another supplier shall count towards the total quantity with
respect to the binding forecast requirements of clause 4.1.

 
5.
DELIVERY TERM

 
5.1
Delivery shall be FOB to the Customer’s facility in Abano Terme, Italy, or to
the nearest airport to the Customer’s facility in Abano Terme, Italy, unless
otherwise agreed by the Parties. All Product and/or Intermediate shall be
properly packed, marked and delivered by Manufacturer in accordance with the
Specifications and instructions included in the Order in a format previously
agreed upon by the Parties.

 
6.
ACCEPTANCE AND CLAIMS

 
6.1
The Manufacturer will be responsible for providing the Products and/or
Intermediates to the Customer in accordance with the Specifications, in strict
compliance with cGMP and with any applicable regulations of any applicable
Regulatory Authorities, and Manufacturer shall not provide any Products and/or
Intermediates that do not comply in all respects with the Specifications, cGMP
and the requirements of any applicable Regulatory Authorities.

 
6.2
For each delivery of Product and/or Intermediate, the Manufacturer shall provide
the Customer with a duly drafted and signed Certificate of Analysis and
Certificate of Compliance.

 
6.3
Neither the Specifications, nor the current manufacturing processes will be
changed or amended without the prior written consent of the Customer. Customer
may request changes to the Specifications and/or the current manufacturing
processes, and following any such request, Customer and Manufacturer shall in
discuss in good faith such requested changes. Manufacturer shall, to the extent
technologically feasible, accommodate Customer's requested changes, provided
that Customer shall reimburse Manufacturer for any one-time, reasonable,
documented, out-of-pocket incremental costs associated exclusively with the
implementation of such changes which are agreed upon by Manufacturer and
Customer, provided that such costs and any related Product Fee change are
pre-agreed in advance by Customer and Manufacturer.    

 
8

--------------------------------------------------------------------------------


 
 
6.4
Customer shall have the right to amend the Specifications for labeling or
packaging for Product and/or Intermediate.  In the event that Customer provides
Notice to Manufacturer with respect to any changes to the Specifications for
labeling or packaging, Manufacturer shall implement such changes and Customer
agrees to pay all reasonable, out-of-pocket additional costs actually incurred
with the implementing of such changes, including costs associated with up to six
months (determined by reference to the Forecast then in effect for the Product
and/or Intermediate at issue) of labeling or inventory rendered obsolete by such
change. Notwithstanding the foregoing, if any changes are required to be made to
the Specifications for packaging or labeling as a result of changes requested by
Manufacturer, Manufacturer shall bear the expenses thereof.

 
7.
ADDITIONAL OBLIGATIONS

 
7.1
Upon the arrival of each delivery of Products and/or Intermediates at the
Customer’s premises, the Customer may make a preliminary visual inspection
(label check, customary transport packaging check, customary quantity check) as
to determine any defects or missing quantities as far as reasonably
practical.  The Customer may also perform analytical testing of the Products
and/or Intermediates according to the Specifications. The Customer may also
perform analytical testing of the Products and/or Intermediates according to the
Specifications.

 
7.2
If a shipment of Products and/or Intermediates upon delivery does not contain
those Products and/or Intermediates actually ordered by Customer pursuant to the
applicable Order, or does not comply with, or has not been manufactured in
strict accordance with the Specifications, cGMP and/or the other terms and
conditions of this Agreement, including those set forth in clause 6.1, the
Products and/or Intermediates shall be deemed non-conforming. The warranties set
forth in clause 13.1, which are given solely at the delivery date, shall not be
invalidated by any inspection or acceptance by Customer, provided that nothing
herein shall expand the scope of the warranties set forth herein.

 
7.3
Any claim by the Customer for defects to the delivered Products and/or
Intermediates according to this Agreement shall be made by Notice and with a
preliminary description of the nature of the defect, and sent to the
Manufacturer no later than ten (10) business days after their discovery by the
Customer.

 
7.4
The Customer shall not send back to the Manufacturer the Products and/or
Intermediates without the written consent of the Manufacturer. The Manufacturer
shall retain samples of the Products and/or Intermediates supplied under this
Agreement for at least two (2) Calendar Years after the expiration date.

 
9

--------------------------------------------------------------------------------


 
 
7.5
If the Customer notifies to the Manufacturer of a claim pursuant to this clause,
the Manufacturer shall analyse a sample of the same batch of Products and/or
Intermediates taken from its in-house retained quantity.
 
Should the Manufacturer agree with the complaint, then as the sole remedy of the
Customer under this Agreement with regard to the non-conforming Product and/or
Intermediates:

 
 
a)
the Customer shall not pay for the non-conforming Product and shall send the
same back to the Manufacturer; and

 
 
b)
the Manufacturer shall promptly replace the non-conforming quantity of delivered
Product with an equal quantity of the Product and/or Intermediates that meets
the Specifications and is in compliance with cGMP; and

 
 
c)
the Manufacturer shall pay for all costs for transporting the non-conforming
Products and/or Intermediates to and from its Facility; and

 
 
d)
the non-conforming Products and/or Intermediates shall count towards the binding
forecast requirements of clause 4.1.

 
7.6
In the event that the Manufacturer does not agree with the Customer’s complaint
the matter shall, at the request of either Party, be submitted to an independent
analytical laboratory acceptable to both Parties, which will resolve the
discrepancy in the analysis taking into consideration the rejected Products
and/or Intermediates and the counter-sample of the rejected Products and/or
Intermediates, kept by the Manufacturer.
 
The decision of said laboratory shall be final, not subject to appeal and
neither Party shall unreasonably withhold its approval of an independent
laboratory proposed by the other.
 
Should the independent laboratory agree with the complaint, then:

 
 
a)
clause 7.5 shall apply, and

 
 
b)
the cost of the analytical testing and any other services performed by the
independent laboratory shall be borne by the Party whose opinion was not
supported by the independent laboratory.

 
7.7
The provisions of clause 7.5 shall not apply if the Parties agree or the
independent laboratory declares that (a) the Products and/or Intermediates fully
complied with the Specifications upon delivery or (b) that the failure of such
non–conforming quantity of the Products and/or Intermediates to meet the
Specifications results from the Customer’s negligent or defective transportation
or handling of the Products and/or Intermediates, following the delivery by the
Manufacturer.

 
7.8
The Manufacturer agrees that the Customer may send representatives to the
Manufacturer’s manufacturing Facility for audit inspection for the supplied
Product and/or Intermediate, and the Manufacturer will allow the Customer’s
representatives reasonable access to the necessary manufacturing records for the
supplied Product and/or Intermediate so as to ensure that the Manufacturer is in
compliance with cGMP provided that the Customer shall give the Manufacturer at
least one (1) month prior Notice and provide for any such audit the names of the
representatives and the audit agenda before audit inspection. Any audit
inspection of Manufacturer by Customer shall be scheduled during normal working
hours, at the sole expense of Customer, shall be subject to the obligations of
confidentiality set forth in clause 16 of this Agreement, and shall not last
more than three days, provided that if the inspection discloses problems that
will require more than three days to review, such two-day period shall be
extended as reasonably necessary to complete a customary and reasonable
inspection under the circumstances. The Manufacturer furthermore undertakes to
accept, and to procure that all approved sub-contractors accept audit
inspections from all applicable governmental and Regulatory Authorities and to
handle and respond to any inspection with respect to the manufacture of the
Products and/or Intermediates and to promptly advise and inform the Customer of
the results of such audit inspections which can negatively impact the supply of
the Products and/or Intermediates.

 
10

--------------------------------------------------------------------------------


 
 
7.9
It is the Customer’s intent to transfer the manufacturing of certain Products
and Intermediates to its facilities during the term of this Agreement.  Customer
may thereafter undertake such manufacturing itself or under contract with a
third party.  In order to facilitate an orderly transition with respect to the
transfer of manufacturing responsibility to Customer, Manufacturer shall fully
cooperate in the transfer of (i) certain manufacturing equipment owned by
Customer and listed in Annex H (“Customer Owned Equipment”) and (ii) FAB
Specific Know-How to Customer.  Manufacturer shall also make available to
Customer, in writing, electronically or other accessible tangible form to the
extent reasonably convertible, all FAB Specific Know-How then in Manufacturer’s
possession or at its free disposal and shall provide reasonable assistance to
Customer in the establishment of a manufacturing facility.  Manufacturer shall
also reasonably assist Customer, at Customer’s request and expense, in
connection with all regulatory activities required in order to effect the
transfer of manufacturing in accordance with this clause 7.9.  Costs of
relocating and installing the Customer Owned Equipment shall be the
responsibility of Customer.  All reasonable costs and expenses incurred by
Manufacturer that have been pre-approved by Customer in advance for travel and
time required by Manufacturer’s personnel to assist in the transfer and the
establishment of a manufacturing facility shall be borne by Customer.  In order
to have been successfully completed, Customer, with the assistance of
Manufacturer, shall have produced three successive lots of Products meeting the
then-current Specifications. The Manufacturer will support the Customer’s
requests for planning and reasonable inventory builds to maintain continuity of
supply during the transfer. Any inventory build will be delivered to Customer
and invoiced when the relevant equipment is removed from operation at the
Facility.

 
 
11

--------------------------------------------------------------------------------


 
 
7.10
Product Recalls. In the event Customer, after notification to and consultation
with Manufacturer, makes a recall because the Products and/or Intermediates were
not manufactured and supplied in conformance with Manufacturer’s warranties and
covenants herein, Manufacturer shall bear all reasonable and actual out of
pocket costs and expenses in connection with such recall to the extent caused by
such breach. However, if it is established that the Products and/or
Intermediates became nonconforming as a result of actions or omissions on the
part of Customer, then Customer shall bear all reasonable and actual out of
pocket costs and expenses in connection with such recall.

 
7.11
Products and Intermediates will have the following minimum shelf life when
delivered to the Customer:

 
a)
Products and/or Intermediates with 24 month expiration dating will have a
minimum of 20 months remaining when delivered;

 
b)
Products and/or Intermediates with 36 month expiration dating will have a
minimum of 24 months remaining when delivered; and

 
c)
Products and/or Intermediates with 48 month expiration dating will have a
minimum of 36 months remaining when delivered.

 
7.12
Manufacturer shall keep complete and accurate records pertaining to the
manufacture, including quality control, of the Product and
Intermediates.   Records shall be kept for at least two (2) years after
expiration date of the material.

 
7.13
The Manufacturer will support the Customer in the investigation of complaints in
accordance with the attached Quality Agreement.

 
7.14
Manufacturer shall have the right to use Customer Owned Equipment for the
manufacture of Customer’s products.  Manufacturer shall:

 
a)
be responsible for any damage (normal wear and tear excepted) to the Customer
Owned Equipment caused by Manufacturer;

 
b)
not subject the Customer Owned Equipment to any liens or encumbrances;

 
c)
not modify the Customer Owned Equipment without the consent of the Customer; and

 
d)
service, maintain and repair the Customer Owned Equipment as may be necessary to
keep the equipment is good working order.

 
8.
IMPORT AND EXPORT LICENSES

 
8.1
The Customer is responsible for obtaining at its cost such import licenses and
other consents in relation to the Products and/or Intermediates as are from time
to time required including, without limitation, those required by an applicable
Regulatory Authority and, if reasonably requested by the Manufacturer, will make
copies of those licenses and consents available to the Manufacturer prior to the
relevant delivery.

 
12

--------------------------------------------------------------------------------


 
 
8.2
The Manufacturer is responsible for obtaining such export licenses in relation
to the manufacture and supply of Products and/or Intermediates to the Customer
as are from time to time required including, without limitation, those required
by an applicable Regulatory Authority, and if reasonably requested by Customer,
will make copies of those licenses and consents available to the Customer prior
to the relevant delivery.

 
9.
RISK

 
9.1
The risk of loss in connection with Products and/or Intermediates shall pass to
the Customer upon delivery in accordance with FOB.

 
10.
TITLE

 
10.1
Title to the Products and/or Intermediates will pass upon delivery to the
Customer in accordance with FOB.

 
11.
PRODUCT FEES

 
11.1
The Customer shall purchase the Products and/or Intermediates from the
Manufacturer at the applicable Product Fee set forth in Annex E and in
accordance with the terms of this Agreement. The Product Fee shall include all
costs associated with the manufacturing and delivery of the Products and/or
Intermediates in accordance with this Agreement, and the costs of the approved
sub-contractors.

 
11.2
During the first Year, the Manufacturer shall use commercially reasonable and
diligent efforts to identify ways in which to reduce the costs associated with
the manufacture and supply of Products and Intermediates hereunder, and the
Parties shall meet in July 2010 to discuss Manufacturer’s efforts taken pursuant
to this clause 11.2.  Prior to such meeting, Manufacturer shall provide Customer
with a written summary of its efforts taken pursuant to this clause 11.2.  Once
the Parties agree to any such cost reduction measures to be undertaken by
Manufacturer, the Product Fees shall be adjusted accordingly and Annex E will be
amended accordingly.

 
12.
PAYMENT

 
12.1
The Manufacturer shall, on delivery, invoice the Customer for all Products
and/or Intermediates delivered and shall include in such invoice such
information as may reasonably be requested by the Customer, including, but not
limited to, details of quantities of each Product and/or Intermediate so
ordered. The date of such invoice shall not precede the date of delivery.

 
12.2
The Manufacturer shall invoice the Customer upon delivery and Customer shall,
unless otherwise agreed to by the Parties, pay each invoice received during the
first Year of this Agreement in Euro in full within 270 days of the invoice date
in cleared funds to the bank nominated by the Manufacturer. The Customer shall,
unless otherwise agreed to by the Parties, pay each invoice received during each
subsequent Year of this Agreement in Euro in full within 60 days of the invoice
date in cleared funds to the bank nominated by the Manufacturer.

 
13

--------------------------------------------------------------------------------


 
12.3
The Customer shall pay interest on all overdue amounts at the rate of 0.5% per
month from the due date for payment until receipt by the Manufacturer of the
full amount.

 
13.
WARRANTY AND LIABILITY

 
13.1
The Manufacturer warrants to the Customer that the Products and/or
Intermediates  supplied to the Customer pursuant to this Agreement, on delivery:

 
13.1.1
will be manufactured in manufacturing facility duly authorized under Italian
regulations in strict accordance with ISO 13485, all applicable cGMP’s and with
all applicable laws, rules and regulations, including any applicable regulations
of any applicable Regulatory Authorities;

 
13.1.2
will comply in all respects with the Specifications; and

 
13.1.3
will be free from defects in manufacturing and materials.

 
13.2
Manufacturer further represents, warrants and covenants that as of the date
hereof and during the term of this Agreement (a) Manufacturer is and will be in
full compliance with all applicable laws and regulations with respect to the
performance of its obligations hereunder, including the manufacturing and
storage of Products and/or Intermediates  and the maintenance of its facilities
used in the manufacture of Products and/or Intermediates hereunder; and (b)
Manufacturer holds and will hold all licenses, permits and similar governmental
authorizations, including as required by any Regulatory Authority, necessary or
required for Manufacturer to perform its obligations hereunder, including the
manufacture and storage of Products and/or Intermediates.

 
13.3
Each Party (the “Indemnifying Party”) agrees that it shall protect, indemnify
and save the other Party (the “Indemnified Party”) harmless from and against all
liabilities, actions, damages, claims, demands, judgments, losses, expenses,
suits or actions and reasonable attorneys fees, and shall defend such Party in
any suit for injuries to or death of any person or persons arising out of the
Indemnifying Party’s breach of its representations, warranties or covenants
hereunder. The Indemnified Party shall give the Indemnifying Party prompt Notice
of any claim, action or suit asserted against it and the Indemnifying Party
shall have the sole right to defend and settle such action or suit.

 
13.4
Except for willful misconduct, gross negligence or fraud or as provided in
clause 13.3 with respect to the death or bodily injury of any person, neither
Party shall be liable to the other Party, whether for negligence, breach of
contract, misrepresentation or otherwise, for indirect or consequential loss,
loss of business, loss of profit, goodwill, business opportunity or anticipated
saving suffered by such other Party.

 
14

--------------------------------------------------------------------------------


 
 
13.5
The invalidity, illegality or unenforceability of the whole or part of clause
13.4 does not affect or impair the continuation in force of the remainder of
this clause.

 
14.
TERMINATION

 
14.1
Except as otherwise stated herein, this Agreement may be terminated by either
Party in the case of a material or persistent breach by the other Party or its
Affiliates of any one or more of the terms of this Agreement which is not
remedied within sixty (60) days after receipt of Notice of the breach by the
terminating Party, or if such breach cannot reasonably be cured with such sixty
(60) day period, the breaching Party has failed to commence such cure within
such period and diligently prosecute such cure to completion within a reasonable
time thereafter.

 
14.2
On termination, upon written request of the Manufacturer, the Customer shall
purchase from the Manufacturer all Products and/or Intermediates already ordered
by the Manufacturer as at that date subject to the terms of this Agreement.
Unless this Agreement is terminated by Customer for Manufacturer’s breach or
otherwise agreed by the Parties, the Manufacturer shall complete all work in
process on Orders received prior to termination.

 
14.3
The following clauses shall survive any expiration or termination of this
Agreement: 1, 7.10, 7.12, 7.13, 13, 14, 16, 17, 18, 19, 21 and 22.

 
15.
FORCE MAJEURE. No Party hereunder shall be liable to the other for its failure
to perform hereunder caused by contingencies beyond its control which may
include acts of God, fire, flood, wars, acts of terrorism, sabotage, strike,
government actions and any other similar occurrence beyond the non-performing
Party’s control; provided that financial inability in and of itself shall not be
deemed an inability to perform any obligation hereunder. Any Party asserting its
inability to perform any obligation hereunder for any such contingency shall
promptly notify the other Party of the existence of any such contingency, and
shall use its reasonably diligent efforts to re-commence its performance of such
obligation as soon as commercially practicable.

 
16.
CONFIDENTIALITY

 
16.1
Each Party (the “Receiving Party”) receiving Confidential Information of the
other Party (the “Disclosing Party”) (or that has received any such Confidential
Information from the other Party prior to the Effective Date) shall (i) maintain
in confidence such Confidential Information using not less than the efforts such
Receiving Party uses to maintain in confidence its own proprietary industrial
information of similar kind and value (but in no event less than reasonable
efforts), (ii) not disclose such Confidential Information to any Third Party
without the prior written consent of the Disclosing Party, except for
disclosures expressly permitted below, and (iii) not use such Confidential
Information for any purpose except those permitted by this Agreement.  

 
15

--------------------------------------------------------------------------------


 
 
16.2
The obligations in clause 16.1 shall not apply with respect to any portion of
the Confidential Information that the Receiving Party can show by competent
written proof:

 
16.2.1
is publicly disclosed by the Disclosing Party, either before or after it is
disclosed to the Receiving Party hereunder; or

 
16.2.2
was known to the Receiving Party or any of its Affiliates, without any
obligation to keep it confidential or any restriction on its use, prior to
disclosure by the Disclosing Party; or

 
16.2.3
is subsequently disclosed to the Receiving Party or any of its Affiliates by a
Third Party lawfully in possession thereof and without any obligation to keep it
confidential or any restriction on its use.

 
16.3
The Receiving Party may disclose Confidential Information belonging to the
Disclosing Party only to the extent such disclosure is reasonably necessary in
the following instances:

 
16.3.1
regulatory filings;

 
16.3.2
prosecuting or defending litigation;

 
16.3.3
complying with applicable laws (including, without limitation, the rules and
regulations of any national securities exchange or the Securities and Exchange
Commission) and with judicial process, if in the reasonable opinion of the
Receiving Party’s counsel, such disclosure is necessary for such compliance; and

 
16.3.4
disclosure, solely on a “need to know basis”, to Affiliates, potential and
future collaborators (including permitted sublicensees), permitted acquirers or
assignees under clause 19.4 research collaborators, subcontractors, investment
bankers, investors, lenders, and each of the Parties’ respective directors,
employees, contractors and agents, each of whom prior to disclosure must be
bound by written obligations of confidentiality and non-use no less restrictive
than the obligations set forth in this clause 16; provided, however, that the
Receiving Party shall remain responsible for any failure by any Person who
receives Confidential Information pursuant to this clause 16.3 to treat such
Confidential Information as required under this clause 16.

 
If and whenever any Confidential Information is disclosed in accordance with
this clause 16.3, such disclosure shall not cause any such information to cease
to be Confidential Information except to the extent that such disclosure results
in a public disclosure of such information (otherwise than by breach of this
Agreement).  Other than with respect to a disclosure made pursuant to clause
16.3.3, where reasonably possible the Receiving Party shall notify the
Disclosing Party of the Receiving Party’s intent to make such disclosure
pursuant to this clause 16.3 sufficiently prior to making such disclosure so as
to allow the Disclosing Party adequate time to take whatever action it may deem
appropriate to protect the confidentiality of the information.
 
16

--------------------------------------------------------------------------------


 
 
16.4
The Parties acknowledge that the terms of this Agreement shall be treated as
Confidential Information of both Parties.

 
17.
COSTS

 
17.1
Except where this Agreement provides otherwise, each Party shall pay its own
costs relating to the negotiation, preparation, execution and implementation by
it of this Agreement and of each document referred to in it.

 
18.
ENTIRE AGREEMENT

 
18.1
This Agreement constitutes the entire agreement, and supersedes any previous
agreements, between the Parties relating to the subject matter of this
Agreement.

 
18.2
Each Party acknowledges that it has not relied on or been induced to enter this
Agreement by a representation other than those expressly set out in this
Agreement.

 
18.3
A Party is not liable to the other Party for a representation that is not set
out in this Agreement.

 
19.
GENERAL

 
19.1
A variation of this Agreement is valid only if it is in writing and signed on
behalf of each Party.

 
19.2
A failure to exercise or delay in exercising a right or remedy provided by this
Agreement does not constitute a waiver of the right or remedy or a waiver of
other rights or remedies under this Agreement. No single or partial exercise of
a right or remedy provided by this Agreement prevents further exercise of the
right or remedy or the exercise of another right or remedy under this Agreement.

 
19.3
The rights and obligations provided for in this Agreement may not be assigned,
delegated or transferred by either Party without the prior written consent of
the other Party (which consent shall not be unreasonably withheld, conditioned
or delayed), except that this Agreement may be assigned or transferred in full
to an Affiliate or to a successor in ownership of all or substantially all of
the business or assets of the assigning Party (whether by merger, sale or
otherwise) without the prior consent of the other Party provided that such
assigning Party provides Notice to the other Party of such assignment and the
assignee of this Agreement agrees in writing to be bound as such Party
hereunder, and provided further that (x) this Agreement must be assigned to a
successor in ownership of all or substantially all of the business or assets of
the assigning Party and (y) in connection with an assignment to an Affiliate,
the assigning Party shall be jointly liable with such Affiliate for breach, no
further assignment shall be allowed without consent and if such Affiliate ceases
at any time to be an Affiliate of the assigning Party, the Agreement shall be
automatically assigned back to the assigning Party. Notwithstanding anything to
the contrary in this Agreement, any assignment, delegation or transfer, or any
such assignment or transfer, in violation of this clause 20.1 shall be
void.  This Agreement shall inure to the benefit of, and be binding upon
successors and permitted assigns of each of the Parties. Manufacturer shall not
sub-contract any of its obligations hereunder, provided that nothing herein
shall prevent the Manufacturer from using Manufacturers and sub-contractors (i)
that have been pre-approved by Customer, or (ii) that are specifically
identified in the Specifications.

 
17

--------------------------------------------------------------------------------


 
 
20.
NOTICES

 
20.1
A notice under or in connection with this Agreement (a “Notice”):

 
 
20.1.1
shall be in writing; and

 
 
20.1.2
shall be sent by (i) reputable international mail courier service with
confirmation of delivery, (ii) registered return letter, or (iii) fax, in each
case to the Party due to receive the Notice at its address set out in this
Agreement or to another address or fax number specified by that Party by not
less than 7 days’ written notice to the other Party received before the Notice
was dispatched.

 
21.
GOVERNING LAW

 
21.1
This Agreement and all matters arising from or connected with it are governed by
Italian law.

 
22.
ARBITRATION

 
22.1
The Parties shall use their best endeavours to settle any dispute arising out or
in connection with the performance of any obligation undertaken hereunder. To
this effect, the Parties shall consult and negotiate with each other in good
faith in order to reach a just and equitable solution satisfactory to both
Parties. If the Parties do not reach such amicable solution within sixty (60)
days from the Notice sent by one Party expressly stating that such Notice
triggers the starting of the negotiation period hereunder, then the dispute
shall be finally settled by arbitration in London in accordance with the then
applicable London Court of Arbitration Rules (“LCA Rules”).

 
22.2
There shall be one arbitrator that is mutually agreeable to the Parties,
appointed in accordance with the LCA Rules. If the appointment of the arbitrator
is not effected within the terms provided for by the LCA Rules, the arbitrator
shall be appointed by the LCA Court. The arbitrator must be fluent in Italian
and English.

 
22.3
Unless otherwise agreed in writing by the Parties, the arbitration will take
place in London, England, in the English language. It is understood, however,
that no translations shall be made of documents in the Italian or in the English
language.

 
22.4
The cost of the arbitration, including attorneys fees, will be assessed by the
arbitrators who will be required to make such cost allocation with respect to
any award issued, provided, however, that the arbitrator shall not have the
ability to assess damages against either Party which are expressly disclaimed in
this Agreement.

 
18

--------------------------------------------------------------------------------


 
 
22.5
The arbitrator shall decide the dispute according to Italian substantive and
procedural law (“arbitrato rituale secondo diritto”) and the arbitral award may
appealed for reasons of law according to article 829 paragraph 3 of the Italian
Civil Procedure Code.

 
[Remainder of Page Intentionally Left Blank]
 
 
 
 
 
 
 
19

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement in multiple
originals, all of which shall for all purposes be deemed an original.
 
Signed by:
   
For and on behalf of
   
Fidia Farmaceutici S.p.A.
         
/s/ Antonio Germani
 
Signature
                 
Signed by:
   
For and on behalf of
   
Fidia Advanced Biopolymers S.r.l.
         
/s/ Charles H. Sherwood
 
Signature


 










20